      Case 3:17-cv-00404-WHB-LRA Document 39 Filed 01/04/19 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION

INDIGO WILLIAMS, on Behalf of her
Minor Child J.E.; ET AL.                                                   PLAINTIFFS

VS.                                       CIVIL ACTION NO. 3:17-cv-404-WHB-LRA

PHIL BRYANT, in his Official Capacity as
Governor of Mississippi, ET AL.                                            DEFENDANTS

                               OPINION AND ORDER

      This cause is before the Court on Plaintiffs’ Motion to Alter

or Amend Judgment or, in the alternative for Leave to File an

Amended Complaint. Having considered the pleadings, the underlying

Opinion and Order, as well as supporting and opposing authorities,

the Court finds:

      The Motion to Alter or Amend Judgment is well taken and should

be granted only to the extent it requests that the dismissal of

this case be made without prejudice.

      The Motion for Leave to Amend Complaint is not well taken and

should   be    denied   on    the    grounds      that    the   claims     alleged   in

Plaintiffs’      proposed     Amended       Complaint      would   be    subject     to

dismissal on the same grounds as the claims alleged in their

original      complaint,     i.e.    on    the   basis    of    Eleventh    Amendment

immunity.



                                    I.    Discussion

      Plaintiffs, who are low-income African-American women with

school-aged     children     in     various      public   elementary       schools   in
     Case 3:17-cv-00404-WHB-LRA Document 39 Filed 01/04/19 Page 2 of 6



Mississippi, filed suit in this Court on behalf of their children

alleging that amendments made to the education clause of the

Mississippi Constitution after its ratification following the Civil

War, had resulted in a grave disparity in the education being

provided to students who attend either predominantly White or

predominantly Black schools around the state.                        Through their

Complaint,     Plaintiffs   sought       a    declaratory      judgment    that    the

amendments made to the education clause violated the Mississippi

Readmission Act that Congress passed in 1870 for the purpose of

admitting “the State of Mississippi to Representation in the

Congress of the United States.” Specifically, Plaintiffs requested

a   judicial    declaration      that    “Section       201   of   the   Mississippi

Constitution [i.e. the education clause] is in violation of the

Readmission Act; that the 1960, 1934, and 1890 versions of Section

201 were void ab initio; and that the guarantees of Article VIII,

Section 1 of the [Mississippi] Constitution of 1868 remain legally

binding on the Defendants.”

      The matter came before the Court on a Motion to Dismiss.                      On

review,   the    Court   found    that       granting    declaratory      relief    on

Plaintiffs’ claims, although they were alleged only against state

officials in their official capacities, “would result in the

issuing of an order that would, and could, operate only against the

State of Mississippi.”           Opinion and Order [Docket No. 31], 7.

Because the Court found that the State of Mississippi was the real,


                                          2
    Case 3:17-cv-00404-WHB-LRA Document 39 Filed 01/04/19 Page 3 of 6



substantial party in interest with respect to Plaintiffs’ claims,

it additionally found that the claims were barred by Eleventh

Amendment immunity.     Id. (relying on Pennhurst State School &

Hospital v. Halderman, 465 U.S. 89 (1984), a case in which the

United States Supreme Court held that the “Eleventh Amendment bars

a suit against state officials when ‘the state is the real,

substantial party in interest.’”).      Thereafter, the Court entered

a Final Judgment by which the case was dismissed with prejudice.

     Plaintiffs have now moved to have the judgment in this case

altered or amended under Rule 59(e) of the Federal Rules of Civil

Procedure.    Under this Rule, a final judgment may be altered or

amended in cases in which: (1) there is a need to correct a

manifest error of law or fact; (2) the movant uncovered new

evidence that was reasonably unknown prior to entry of the order in

question; or (3) an intervening change in controlling law occurred.

See Schiller v. Physicians Res. Group, Inc., 342 F.3d 563, 567 (5th

Cir. 2003)(citations omitted).     Plaintiffs do not argue that they

uncovered new evidence or that there has been an intervening change

in controlling law.    Accordingly, the Court only considers whether

there exists a manifest error of law or fact that needs correction.

     In their Motion, Plaintiffs argue that the Court erred in

finding that Eleventh Amendment immunity barred their claim for

declaratory   relief    because   the   relief    they   requested      was

prospective in nature, i.e. they sought to remedy an on-going


                                    3
    Case 3:17-cv-00404-WHB-LRA Document 39 Filed 01/04/19 Page 4 of 6



violation   of   the   Mississippi       Readmission   Act   of   1870.   The

declaratory relief requested by Plaintiffs, however, also requested

that the Court (1) void amendments made by Mississippi to its

Constitution in 1890, 1934, 1960, and 1987, and (2) declare that

the education provision contained in the Mississippi Constitution

when it was ratified in 1868 was still the law of this land to

which the Mississippi governor (and each of his successors) and

other elected officials (and each of their successors) were still

bound.   Based on the changes sought to be made to the Mississippi

Constitution, the Court finds that it did not err in concluding

either that the State of Mississippi was the real, and substantial

party in interest in this case, or that Plaintiffs’ claims were,

therefore, barred by Eleventh Amendment immunity under Pennhurst.1

Accordingly, the Court finds no basis for altering or amending the

opinion by which this case was dismissed.


     1
        Plaintiffs argue that the declaratory relief they seek is
proper under Ex parte Young because they seek relief from the
on-going violation of the Mississippi Readmission Act that
occurred when amendments were made to the education clause of the
Mississippi Constitution in 1890, 1934, 1960, and 1987.
Plaintiffs further argue that the violation of the Readmission
Act would cease if the defendants were ordered to hereafter abide
by the education clause as it existed in 1868, i.e. before the
state constitution was amended.
     Merely requiring the named defendants to abide by the 1868
version of the education clause, however, would not end the
alleged violation of the Readmission Act (which, again, allegedly
resulted because the state constitution was amended) because the
amendments to the constitution would still remain in place, and
would control the actions of, and the decisions made by, any
elected or public official who is not named as a defendant in
this case.

                                     4
     Case 3:17-cv-00404-WHB-LRA Document 39 Filed 01/04/19 Page 5 of 6



      Next, Plaintiffs argue that the Court erred in entering a

Final Judgment dismissing this case with prejudice.                    The Court

agrees.     See e.g. Warlock v. Pecos Cnty., Tex., 88 F.3d 341, 343

(5th Cir. 1996)(explaining that when a case is dismissed on the

grounds of Eleventh Amendment immunity, the dismissal should be

made without prejudice).            Accordingly, the Court will grant the

Motion to Alter or Amend to the extent that an Amended Final

Judgment will be entered dismissing the case without prejudice.

      Finally, Plaintiffs have moved for leave to amend their

complaint to cure the pleading defects that they believe resulted

in   the   dismissal    of   this    case.   The    proposed     cures   include

insertion    of   the   word   “prospective”       to   modify   the     type   of

declaratory judgment they seek, and the withdrawal of their request

that the amendments made to the education clause of the Mississippi

Constitution be declared void ab initio.                The Court finds the

proposed amendments would not negate the application of Eleventh

Amendment immunity because the requested declaratory judgment would

still result in changes being made to the Mississippi Constitution

and, therefore, Mississippi would be a real, and substantial party

in interest the case.           Accordingly, the Motion to Amend the

Complaint will be denied on the grounds of futility.



                               II.    Conclusion

      For the foregoing reasons:


                                         5
    Case 3:17-cv-00404-WHB-LRA Document 39 Filed 01/04/19 Page 6 of 6



     IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Alter or

Amend Judgment [Docket No. 34] is hereby granted in part, and

denied in part.

     To the extent the Motion seeks to alter the merits-based

ruling of the Court, the Motion is denied.

     To the extent the Motion seeks to alter the Final Judgment to

provide that the dismissal of this case is without prejudice, the

Motion is granted.

     IT IS FURTHER ORDERED that the Final Judgment previously

entered in this case, [Docket No. 32] is hereby vacated.                An

Amended Final Judgment dismissing this case without prejudice shall

be entered this day.

     IT IS FURTHER ORDERED that Plaintiffs’ Motion for Leave to

File an Amended Complaint is hereby denied.

     SO ORDERED this the 4th day of January, 2019.



                                        s/ William H. Barbour, Jr.
                                        UNITED STATES DISTRICT JUDGE




                                    6
